Epic Sports Intl., Inc. v Frost (2015 NY Slip Op 03302)





Epic Sports Intl., Inc. v Frost


2015 NY Slip Op 03302


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


651599/12 14898 14897

[*1] Epic Sports International, Inc. formally known as Klip America, Inc., Plaintiff-Appellant,
vSean Frost, et al., Defendants-Respondents, Samsung C & T American, Inc., et al., Defendants.

Appeals having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Melvin L. Schweitzer, J.), entered on or about February 26, 2013, and from an order, same Court and Justice, entered October 2, 2013,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated March 31, 2015,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: APRIL 21, 2015
CLERK